Citation Nr: 1205936	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-25 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service connected left knee disability.

2.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile with special adaptive equipment.

3.  Entitlement to a certificate of eligibility for financial assistance in the purchase of special adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty with the United States Army from July 1967 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a low back disability, denied increased evaluations for service connected right ankle and left knee disabilities, and denied entitlement to financial assistance in the purchase of an automobile with adaptive equipment or adaptive equipment only.

The Veteran testified at a July 2007 hearing held before the undersigned at the Board's Washington, DC, offices; a transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted additional evidence, along with a waiver of initial RO consideration.

In a September 2007 decision, the Board reopened the previously denied claim of service connection for a low back disability, and remanded the underlying claim and the remaining issues, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The case was returned to the Board in October 2009.  At that time, increased evaluation for the right ankle was denied, and additional separate compensable evaluations were assigned for left knee impairments.  As those decisions are now final, there remains no question for the Board's consideration with regard to evaluation of the left knee or right ankle.  The Board again remanded the low back and automobile allowance claims for development.  Those issues have now been returned to the Board for further appellate consideration.

The issues have been recharacterized to better reflect the evidence of record and the allegations of the Veteran.

The issues of service connection for a low back disability and entitlement to financial assistance in the purchase of an automobile are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.


FINDING OF FACT

The Veteran's service connected left knee is considered ankylosed due to the level of actual functional impairment.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of special adaptive equipment for an automobile have been met.  38 U.S.C.A. §§ 3902, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.808, 17.156, 17.157, 17.158 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

VA will provide or assist in providing an automobile or other conveyance to each eligible person.  Eligibility requires that one of the following must exist and be the result of injury or disease incurred or aggravated during active military service; (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; (iii) permanent impairment of vision of both eyes.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  The Veteran has claimed this benefit; it is discussed in the remand section below.

Alternatively, VA will provide the adaptive equipment to ensure that an eligible person will be able to operate an automobile or other conveyance safely.  Eligibility for this benefit requires that the Veteran have a disability that is the result of injury or disease incurred or aggravated during active military service in the form of ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808. 

As the statute and regulations provide that a Veteran may claim more than one certificate for adaptive equipment at a time within a four year period, there is no prejudice to the Veteran in adjudicating entitlement to the adaptive equipment separately from the automobile allowance.  This decision, and any subsequent use of entitlement, does not prevent the Veteran from adapting a current vehicle and then later, if warranted, obtaining and adapting a new vehicle.  38 C.F.R. § 17.158(a).

In the October 2009 decision, the Board assigned a separate 30 percent evaluation for post-operative residuals of a left knee patellectomy under Diagnostic Code 5256, for ankylosis, effective December 11, 2008.  A VA examiner found movement of the left knee was limited to a range of 0 to 20 degrees, with pain at rest.  He opined that the knee was "essentially ankylosed at this range of motion" and diagnosed ankylosis based on the degree of "functional impairment."

Ankylosis of a knee establishes eligibility for adaptive equipment only.  38 C.F.R. § 3.808(b)(4).

Accordingly, a finding of entitlement to a certificate of eligibility for financial assistance in the purchase of special adaptive equipment only is warranted.


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of special adaptive equipment only is granted.


REMAND

In the October 2009 Board decision, the Board remanded the issue of service connection for a low back disability for a VA examination and medical opinion addressing the Veteran's newly raised contention that his current low back problems were related to the antalgic gait caused by his left knee.  The possibility of secondary service connection had not been previously considered by doctors.

A VA examination was conducted in November 2010.  The examiner opined that the currently diagnosed degenerative disc disease with radiculopathy and right foot drop was "not caused by or related to service."  Clarification of this opinion was sought to ensure that the doctor had considered secondary service connection; the rationale he provided appeared to address only the possibility of a direct link to an in-service back injury.

In March 2011, the examiner again reviewed the claims file and his prior report.  He accurately noted Veteran's medical history.  He opined that the current low back disability was "not caused by or related to service or [service connected] left knee disability."  He reasoned that the Veteran has sustained two post-service low back injuries, and general medical knowledge showed no correlation between lumbar disc disease and left knee disability.  The low back condition was degenerative in nature, and age, genetics, and weight were the "predominant predictors" of disc disease.

Unfortunately, the VA medical opinion remains inadequate for adjudication purposes.  The Board remand specified that the examiner had to address the possibility that the left knee disability (and the resultant antalgic gait) had aggravated the low back disorder beyond the natural progression.  The November 2010 VA examiner never mentioned the Veteran's previously acknowledged antalgic gait, and it is unknown if he considered such.  Further, the examiner did not address the possibility of aggravation.  His statement that that the low back disability was not "caused by or related to" service or the left knee on its face addresses only causation, and not degree.  There is an insufficient basis for any conclusion as to whether the left knee problems caused the low back problems to worsen beyond it's natural progression.  Further remand is required for a clear statement as to aggravation.

Remand is also required with respect to the automobile allowance claim.  As is indicated above and as relevant to this case, entitlement is dependent upon a finding of loss of use of one or both feet.  38 C.F.R. § 3.808.  The described impairments of the feet in this case are related to the low back condition.  As the claim of service connection for the back disability remains open, the inextricably intertwined claim for an automobile allowance cannot yet be resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Moreover, in October 2009, the Board denied an evaluation in excess of 30 percent for instability of the left knee, but granted separate compensable evaluations for limitations of motion of the joint.  A 10 percent evaluation was assigned prior to July 15, 2003; a 20 percent evaluation was assigned from July 15, 2003, to December 11, 2008; and a 30 percent evaluation was assigned from December 11, 2008.  In a February 2010 rating decision, the AMC implemented the Board's decision with respect to the left knee.  Unfortunately, the AMC committed clear an unmistakable error in the implementation.  This error impacts the ability of the Board to resolve the claim with respect to the automobile allowance

The AMC applied the Amputation Rule in evaluating the left knee.  This rule provides that a combined rating for all disabilities of a limb may not exceed the evaluation assigned for amputation of that limb at the appropriate level.  38 C.F.R. § 4.68.  The Veteran's ratings for left knee instability and limited motion/ankylosis combine to 50 percent as of December 11, 2008.  38 C.F.R. § 4.25.  The AMC determined that this exceeded the 40 percent evaluation for amputation of the leg below the knee, permitting prosthesis, under Code 5165.  The AMC therefore determined that no more than a 40 percent evaluation was assignable for the left knee disabilities, and entered such rating, under Code 5165, into the record.

This is in error in two respects.  First, the rating assigned under the Amputation Rule is assigned in place of the evaluations assigned for the component disabilities of the limb.  Here, the AMC assigned the amputation rating and continued the ratings for instability and ankylosis.  This is pyramiding, or compensating for the same manifestations and disabilities, and is prohibited.  38 C.F.R. § 4.14.  The RO should have followed the proper procedures provided in the rating programs for use of an amputation umbrella.  

Second, the AMC should not have triggered the Amputation Rule in the first place.  The Veteran is rated for ankylosis of the left knee.  He has no natural knee action; by definition, ankylosis means that there is no functional movement present.  The equivalent amputation level, therefore, is under Code 5164, for an amputation not improvable by prosthesis controlled by natural knee action.  A 60 percent evaluation, which of course exceeds the 50 percent combined evaluation for left limb impairments, is assigned under Code 5164.  The Veteran should be paid based on the actually assigned evaluations; no cap applies at this time.

As the current record stands, the Veteran is rated under an amputation Code which grants special monthly compensation based on loss of use of a lower extremity as a matter of law.  This is the finding required for a grant of the automobile allowance.  A decision on the incorrect record may result in an inconsistent result regarding the status of the left leg.  On remand, the AMC must take appropriate action to correct the errors in Coding and evaluation.  

Finally, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Gulf Coast Veterans Health Care System (headquartered in Biloxi, MS) and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2010 to the present.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current disabilities of the lumbar spine, to include manifestations of the lower extremities.  The examiner must opine as to whether it is at least as likely as not that any such disabilities were caused aggravated by service or a service connected disability.  The examiner must specifically address the role, if any, of the left knee disabilities in causing or aggravating the low back impairment.  "Aggravation" in this context means that the low back condition was made worse, beyond the point it may have naturally advanced to, by the service connected disability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Take appropriate action to properly evaluate and combine the assigned evaluations for the Veteran's left knee disabilities, to include discussion of the applicability of the Amputation Rule.  Any actions and notices must comply with the provisions of 38 C.F.R. § 3.105.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


